Citation Nr: 0812475	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  06-04 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
aseptic necrosis, right carpal lunate with secondary 
traumatic arthritis.  

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a left hamstring injury with muscle rupture.  

3.  Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease of the left knee.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1974 to 
October 1978 and from October 1984 to September 1990.  He 
also had a period of active duty for training (ACDUTRA) from 
June 8, 1996 to June 22, 1996.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which continued the current evaluations for the 
veteran's service-connected aseptic necrosis, right carpal 
lunate with secondary traumatic arthritis; residuals of a 
left hamstring injury with muscle rupture; and degenerative 
joint disease of the left knee.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran's aseptic necrosis, right carpal lunate with 
secondary traumatic arthritis is manifested by no more than 
subjective complaints of pain and some limitation of motion.

3.  The veteran's residuals of a left hamstring injury with 
muscle rupture consist of no more than a moderate disability 
to Muscle Group XIII.

4.  The competent and probative evidence of record shows the 
veteran's service-connected degenerative joint disease of the 
left knee is characterized by subjective complaints of pain 
with no recurrent subluxation or lateral instability and 
slight limitation of motion.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for aseptic necrosis, right carpal lunate with secondary 
traumatic arthritis, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.7, 
4.71a, Diagnostic Codes 5003, 5010, 5213 (2007).

2.  The criteria for an evaluation in excess of 10 percent 
for residuals of a left hamstring injury with muscle rupture, 
Muscle Group XIII, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.7, 
4.55, 4.56, 4.73 Diagnostic Code 5313 (2007).

3.  The criteria for an evaluation in excess of 10 percent 
for degenerative joint disease of the left knee have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 4.7, 4.71a, Diagnostic Codes 5003, 5010, 
5257 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Decision  
General Law and Regulations

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2007).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Although the 
Board has thoroughly reviewed all medical evidence of record, 
the Board will focus primarily on the more recent medical 
findings regarding the current level of disability related to 
the veteran's disability.  The Board also notes that staged 
ratings may be appropriate in an increased rating claim in 
which distinct time periods with different ratable symptoms 
can be identified.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  The factors involved in evaluating, and 
rating disabilities of the joints include weakness; 
fatigability; incoordination; restricted or excess movement 
of the joint, or pain on movement.  38 C.F.R. § 4.45.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.




A.  Aseptic Necrosis, Right Carpal Lunate with Secondary 
Traumatic Arthritis

The veteran asserts that a higher evaluation is warranted for 
his service-connected right wrist disability.  

Factual Background

In September 2005, the veteran underwent a VA examination for 
his service-connected right wrist disability.  During the 
examination, the veteran reported a history of degenerative 
arthritis of the right wrist after he incurred a fracture of 
the wrist during his military service.  He stated that he 
uses a brace for his wrist, but still has daily right wrist 
pain and stiffness.  The veteran stated that his wrist 
disability affects his daily activities primarily with typing 
and driving.  He noted some fatigue of the wrist and denied 
having any prosthesis in the body.  

Physical examination the right wrist revealed no pain on 
range of motion.  Range of motion of the right wrist was 
dorsiflexion to 50 degrees, palmar flexion to 45 degrees, 
radial deviation to 17 degrees, and ulnar deviation to 30 
degrees.  The examiner opined that there was no additional 
functional impairment on the basis of fatigue, 
incoordination, pain, or weakness, and it would be 
speculative to describe any additional range of motion loss 
during flare-up or after repeated use.  The examiner 
diagnosed the veteran with traumatic arthritis of the right 
wrist.  

VA and non-VA treatment records reflect continuing complaints 
and treatment for the veteran's service-connected right wrist 
disability.  May 2005 VA outpatient treatment records noted 
right wrist pain complaints.  In December 2005, private 
treatment records revealed continuing wrist pain with 
associated stiffness.  It was noted that the wrist pain to 
the dorsum of the wrist joint does not radiate, but is 
constant, severe, sharp, throbbing, and aching.  Examination 
of the right wrist reflected normal skin, soft tissue and 
bony appearance, and no gross edema or evidence of acute 
injury.  Pain was elicited over the dorsal surface and dorsal 
jointline with no warmth or masses present.  Muscle strength 
of the wrist flexors, extensors, pronators and supinators 
were 5/5 graded muscle strength, and the veteran exhibited 
limited active and passive range of motion.  The right wrist 
was negative for the Phalen's test, Tinel sign, Finkelstein 
test, and snuffbox sign.  Neurovascular testing revealed 
normal light touch and pain sensory of C7, C8, T1 including 
peripheral distribution, brisk radial pulse, and digital 
refill.  X-rays showed avascular necrosis of the lunate with 
collapse of the lunate and arthritic changes of the 
radiocarpal portion of the joint.  The veteran was assessed 
with primary localized osteoarthritis of the right wrist.  

The veteran was afforded a second VA examination in September 
2006.  The veteran informed the examiner that he injured his 
right wrist in 1980 while lifting weights, and since that 
time, he has endured pain in his right wrist.  He rated the 
pain between a four and five on a scale of one to ten in 
terms of intensity, and complained of fatigability and lack 
of endurance of the wrist.  The veteran stated that he took 
Ibuprofen three times a day and has had no side effects.  He 
reported no flare-ups, but admitted to using a carpal tunnel-
type brace for his right wrist when he is at home.  

Upon physical examination, the examiner noted that the 
veteran was right-handed.  The right wrist was not painful, 
but the veteran exhibited some tenderness of the wrist.  
There was no objective evidence of painful motion, edema, 
effusion, instability, weakness, redness, heat, abnormal 
movement, or guarding of movement.  The examiner reported no 
ankylosis of the right wrist or evidence of inflammatory 
arthritis.  Right wrist range of motion testing noted palmar 
flexion to 70 degrees, dorsiflexion to 60 degrees, radial 
deviation to 20 degrees, and ulnar deviation to 25 degrees.  
There was no change in range of motion between active, 
passive, and repetitive range of motion.  The examiner opined 
that there was no additional functional impairment on the 
basis of fatigue, incoordination, pain, or weakness.  The 
examiner further added that to describe any additional range 
of motion loss during flare-up or after repeated use would be 
speculative.  X-rays revealed remodeling of the lunate bone 
possibly from an old trauma.  The radial carpal joint space 
was noted as being narrowed and the adjacent articular 
surfaces were mildy sclerotic.  The examiner diagnosed the 
veteran with degenerative arthritis of the right wrist.  

Applicable Law and Regulations

The veteran is currently rated as 20 percent disabling under 
Diagnostic Codes 5010-5213.  See 38 C.F.R. § 4.27 (A 
hyphenated code is used when a rating under one diagnostic 
code requires the use of an additional diagnostic code to 
identify the basis for the evaluation).  The evidence shows 
that the veteran is right-handed, and thus the ratings for 
the dominant (major) arm apply. 

Under Diagnostic Code 5213, limitation of supination of 
either forearm to 30 degrees or less warrant a 10 percent 
rating.  Limitation of pronation of the forearm of the major 
upper extremity warrants a 20 percent evaluation if motion is 
lost beyond the last quarter of the arc and the hand does not 
approach full pronation.  A 30 percent evaluation requires 
that motion be lost beyond the middle of the arc.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5213.

Diagnostic Code 5213 also provides for a 20 percent rating 
for bone fusion with loss of supination and pronation of the 
forearm of the major upper extremity if the hand is fixed 
near the middle of the arc or in moderate pronation; a 30 
percent rating requires that the had be fixed in full 
pronation.  A 40 percent rating requires that the hand be 
fixed in supination or hyperpronation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5213.  

VA's Adjudication Procedure Manual, M21-1MR, Part III, 
Subpart iv, Chapter 4, Section A, provides guidance for 
considering impairment of supination and pronation, including 
the following:  full pronation is the position of the hand 
flat on a table and full supination is the position of the 
hand palm up.  When examining limitation of pronation, the 
arc is from full supination to full pronation, and middle of 
the arc is the position of the hand, palm vertical to the 
table.  This guidance states that the lowest 20 percent 
evaluation is to be assigned when pronation cannot be 
accomplished through more than the first three-quarters of 
the arc from full supination.  Normal forearm pronation is 
from 0 to 80 degrees, and normal supination is from 0 to 85 
degrees.  See 38 C.F.R. § 4.71, Plate I.

Arthritis due to trauma is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative 
arthritis established by x-ray findings is rated according to 
limitation of motion for the joint or joints involved.  Where 
limitation of motion is noncompensable, a rating of 10 
percent is assigned for each major joint (including the ankle 
and the knee) or group of minor joints affected by limitation 
of motion to be combined not added under Diagnostic Code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion a 10 percent rating is assigned where there is x-ray 
evidence of involvement of two or more major joints, or two 
or more minor joint groups; and a 20 percent evaluation is 
assigned where there is x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups and 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2007).

Under Diagnostic Code 5214, a 50 percent rating is assigned 
for ankylosis of the major wrist when ankylosis is 
unfavorable, in any degree of palmar flexion, or with ulnar 
or radial deviation.  A 40 percent rating is assigned for 
ankylosis of the major wrist when there is ankylosis in any 
other position except favorable.  A 30 percent rating is 
assigned for ankylosis of the major wrist that is favorable 
in 20 degrees to 30 degrees dorsiflexion.  Extremely 
unfavorable ankylosis will be rated as loss of use of the 
hands under Diagnostic Code 5125. 38 C.F.R. § 4.71a, 
Diagnostic Code 5214.  

Diagnostic Code 5215 provides for a 10 percent rating for 
limitation of motion of the wrist where dorsiflexion is less 
than 15 degrees or where palmar flexion is limited in line 
with forearm.  38 C.F.R. § 4.71a, Diagnostic Code 5215.  

For VA purposes, normal dorsiflexion of the wrist is from 0 
to 70 degrees, and normal palmar flexion is from 0 to 80 
degrees.  Normal ulnar deviation of the wrist is from 0 to 45 
degrees, and normal radial deviation is from 0 to 20 degrees.  
Normal forearm pronation is from 0 to 80 degrees and normal 
forearm supination is from 0 to 85 degrees.  38 C.F.R. § 
4.71, Plate I (2007).  


Analysis

Based upon the evidence of record, the Board finds a higher 
evaluation for the veteran's service-connected right wrist 
disability is not warranted.  As previously mentioned, the 
veteran's right wrist disability is currently rated 20 
percent disabling by analogy to Diagnostic Code 5213 for 
impairment of supination and pronation of the elbow.  
However, the clinical findings of record do not support a 
higher evaluation for the veteran's right wrist disability 
under Diagnostic Code 5213.  

The veteran's right wrist disability also does not warrant a 
higher rating under Diagnostic Code 5010.  While both VA 
examiners diagnosed the veteran with traumatic and 
degenerative arthritis of the right wrist, the service-
connected disability is not shown to involve two or more 
major joints or two or more minor joint groups and there is 
no objective evidence of swelling, muscle spasm, or painful 
motion.  Thus, no disability rating in excess of 20 percent 
is warranted under Diagnostic Code 5010.  

The Board has also considered evaluation of the veteran's 
right wrist disability under all other potentially 
appropriate diagnostic codes.  In this case, the veteran's 
right wrist does not have ankylosis.  The September 2006 VA 
examiner reported no ankylosis of the right wrist, and the 
veteran exhibited movement of his right wrist in planes of 
excursion (dorsiflexion, palmar flexion, radial deviation, 
and ulnar deviation) during both VA examinations.  Thus, 
Diagnostic Code 5214 is not for application.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5214.  Diagnostic Code 5215 is not 
applicable because the veteran is currently receiving 20 
percent and the code only allows for 10 percent as the 
maximum.  No additional consideration is necessary in this 
regard.  

The Board must also consider whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45. 
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In this regard, 
the Board observes that the veteran has complained of daily 
pain on numerous occasions, but when viewed in conjunction 
with the medical evidence, his complaints do not tend to 
establish weakened movement, excess fatigability, or 
incoordination to the degree that would warrant an increased 
evaluation.  As noted above, during both VA examinations, the 
veteran's range of motion of the right wrist was noted as not 
being limited by pain, fatigue, weakness, lack of endurance 
or incoordination.  The degree of limitation of motion is 
contemplated in the current rating.  Therefore, the Board 
finds that the holding in DeLuca and the provisions of 38 
C.F.R. §§ 4.40 and 4.45 do not provide a basis for a higher 
rating.  

Finally, the Board has considered whether the veteran is 
entitled to a "staged" rating for his service-connected 
aseptic necrosis, right carpal lunate with secondary 
traumatic arthritis, as the Court indicated can be done in 
this type of case.  See Hart v. Mansfield, supra.  However, 
upon reviewing the longitudinal record in this case, we find 
that at no time during the claim and appeal period has the 
service-connected right wrist disability been more disabling 
than as currently rated under the present decision.  

The veteran is competent to report his symptoms, and the 
Board does not doubt the sincerity of the veteran's belief 
that his service-connected disability has worsened; however, 
the objective clinical findings do not support his assertions 
for the reasons stated above.  As the preponderance of the 
evidence is against the veteran's claim for an increased 
rating for his right wrist disability, the benefit-of-the-
doubt doctrine is not for application, and an increased 
rating must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 
Vet. App. at 55.

B.  Residuals of a Left Hamstring Injury with Muscle Rupture

The veteran contends that his service-connected residuals of 
a left hamstring injury with muscle rupture are worse than 
the current evaluation contemplates 

Factual Background

By history, it is noted that the service medical records show 
that the veteran injured his left hamstring after running a 
100 meter dash in June 1996.  The veteran was assessed with a 
left hamstring pull.  

Thereafter, in pertinent part, in September 2005, the veteran 
was afforded a VA examination for his service-connected 
residuals of a left hamstring injury with muscle rupture.  
During the examination, the veteran reported that he injured 
Muscle Group XIII in 1990 after participating in a running 
exercise.  He was treated with heat and capsaicin type cream 
to relieve the pain, but since that time, he has endured 
recurrent muscle pain in the posterior left thigh when he 
walks to a distance of one mile.  The veteran stated that he 
did not have any surgery, and there were no associated 
injuries of the bones, nerves, tumors, or vascular 
structures.  He rated his pain as a seven on a scale of zero 
to ten in terms of intensity.  

Upon physical examination of the veteran, the examiner noted 
no entry or exit wounds, as well as no tissue loss or scar 
formation.  There were no adhesions, tendon damage, or bone, 
joint, or nerve damage.  The veteran exhibited good muscle 
strength with no muscle herniation and no affect on the 
joint.  The examiner observed the veteran squat and rise four 
times, and noted that he demonstrated good muscle strength 
with no hamstring muscle deformity present.  Active, passive, 
and repetitive range of motion of Muscle Group XIII was 
tested, and the veteran did not exhibit any pain, fatigue, 
weakness or lack of endurance following repetitive movements.  
X-rays of the left thigh were taken, and the examiner 
diagnosed the veteran with status post left hamstring muscle 
tear with minimal loss of function.  

In September 2006, the veteran underwent a second VA 
examination for his service-connected left hamstring 
disability.  The veteran informed the examiner of his history 
of a left hamstring injury in 1990, which now causes residual 
muscle cramping and flare-ups that occur approximately every 
other day.  Prolonged standing aggravates his cramps in his 
left posterior thigh, which is alleviated by muscle relaxers.  
The veteran denied having any additional limitation of motion 
or functional impairment during a flare-up, and there were no 
associated injuries affecting the bone structures, nerves, or 
vascular structures.  The veteran also indicated that there 
were no tumors of the muscle, and the joint was not affected.  

Physical examination of the left hamstring muscle revealed no 
injury or exit wound as well as no tissue loss.  There was no 
scar, adhesion, or tendon damage.  The veteran demonstrated 
good muscle strength, with no bone, joint, or nerve damage 
present.  The examiner noted that there was no muscle 
herniation, and the veteran does not have any loss of muscle 
function.  The left knee moved through its range of motion 
with the joint not being affected.  There was no objective 
evidence of painful motion, spasm, weakness, or tenderness, 
and there was no change in the range of motion with active, 
passive, or repetitive range of motion.  The examiner opined 
that there was no additional functional impairment on the 
basis of fatigue, incoordination, pain, or weakness, but to 
describe any additional range of motion loss during flare-up 
or after repeated use would resort to speculation.  The 
examiner diagnosed the veteran with status post left 
hamstring injury with occasional episodes of cramping.  

Applicable Law and Regulations

The veteran's service-connected residuals of a left hamstring 
injury with muscle rupture are currently evaluated under 
Diagnostic Code 5313.  Diagnostic Code 5313 provides 
evaluations for disability of Muscle Group XIII.  The 
functions of these muscles are as follows:  extension of hip 
and flexion of knee; outward and inward rotation of flexed 
knee; and acting with rectus femoris and sartorius (see XIV, 
1, 2) synchronizing simultaneous flexion of hip and knee and 
extension of hip and knee by belt-over-pulley action at knee 
joint.  The muscle group includes the posterior thigh group, 
hamstring complex of 2-joint muscles:  (1) biceps femoris; 
(2) semimembranosus; and (3) semitendinosus.  The veteran's 
10 percent disability rating is based on a moderate injury to 
the muscle group.  A moderately severe injury warrants a 30 
percent rating, while a severe injury warrants a 40 percent 
rating.  See 38 C.F.R. § 4.73, Diagnostic Code 5313 (2007).  

As set forth in the above criteria, disabilities resulting 
from muscle injuries are classified as slight, moderate, 
moderately severe, and severe.  38 C.F.R. § 4.56(d) (2007).  
"Slight" muscle disability contemplates a simple wound of 
the muscle without debridement or infection; a service 
department record of a superficial wound with brief treatment 
and return to duty; healing with good functional results; and 
no cardinal signs or symptoms of muscle disability.  
Objectively, there is a minimal scar; no evidence of fascial 
defect, atrophy, or impaired tonus; and no impairment of 
function or metallic fragments retained in muscle tissue.  38 
C.F.R. § 4.56(d)(1).

"Moderate" muscle disability contemplates a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell, or shrapnel fragment, without the 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection; a service department 
record or other evidence of in-service treatment for the 
wound; and a record of consistent complaint of one or more of 
the cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  Objectively, there are entrance and (if present) 
exit scars that are small or linear, indicating a short track 
of missile through muscle tissue; and some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.  38 C.F.R. § 4.56(d)(2).  

"Moderately severe" muscle disability contemplates a 
through and through or deep penetrating wound by a small high 
velocity missile, or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring; a service department record or 
other evidence showing hospitalization for a prolonged period 
for the wound; a record of consistent complaint of cardinal 
signs and symptoms of muscle disability; and, if present, 
evidence of inability to keep up with work requirements.  
Objectively, there are entrance and (if present) exit scars 
indicating track of missile through one or more muscle 
groups; indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscle 
compared with the sound side; and tests of strength and 
endurance compared with the sound side demonstrate positive 
evidence of impairment.  38 C.F.R. § 4.56(d)(3).

"Severe" muscle disability contemplates a through and 
through or deep penetrating wound due to a high velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding, and scarring; a service 
department record or other evidence showing hospitalization 
for a prolonged period for treatment of the wound; a record 
of consistent complaint of cardinal signs and symptoms of 
muscle disability, worse than those shown for moderately 
severe muscle injuries; and, if present, evidence of 
inability to keep up with work requirements.  Objectively, 
there are ragged, depressed, and adherent scars indicating 
wide damage to muscle groups in the missile track; palpation 
shows loss of deep fascia or muscle substance, or soft flabby 
muscles in the wound area; muscles swell and harden 
abnormally in contraction; and tests of strength, endurance, 
or coordinated movements indicate severe impairment of 
function when compared with the uninjured side.  If present, 
the following are also signs of "severe" muscle disability:  
(a) x-ray evidence of minute, multiple scattered foreign 
bodies indicating intermuscular trauma and explosive effect 
of the missile; (b) adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum, or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; (c) diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; (d) visible or 
measurable atrophy; (e) adaptive contraction of an opposing 
group of muscles; (f) atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; and (g) induration 
or atrophy of an entire muscle following simple piercing by a 
projectile.  38 C.F.R. § 4.56(d)(4).  

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lower 
threshold of fatigue, fatigue-pain, impairment of 
coordination; and uncertainty of movement.  38 C.F.R. § 
4.56(c) (2007).  When evaluating musculoskeletal 
disabilities, VA must, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
the veteran experiences functional loss due to limited or 
excess movement, pain, weakness, excess fatigability, or 
incoordination (to include during flare-ups or with repeated 
use), and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2007); DeLuca 
v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 
38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).



Analysis

Based upon the evidence of record, the Board finds that the 
evidence does not support a finding that the veteran's 
residuals of a left hamstring injury with muscle rupture 
results in a moderately severe disability under Diagnostic 
Code 5313.  The evidence is devoid of findings or complaints 
defined by regulation as cardinal signs and symptoms of 
muscle disability.  In particular, no examiner has found any 
loss of power, weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination, or uncertainty of 
movement in the veteran's left posterior thigh.  
Additionally, there is no evidence of muscle damage, nor is 
there evidence of tendon, artery, nerve, or bone damage.  The 
evidence simply does not support a finding that the muscle 
injury is anything more than moderate, and accordingly, a 
rating in excess of 10 percent is not warranted.  

The Board has also considered application of 38 C.F.R. §§ 
4.40 and 4.45 in light of the Court's ruling in DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  In that regard, the veteran 
has complained of pain of the left thigh.  The Board finds 
that an additional evaluation for pain and limitation of 
function under these provisions is not warranted.  The 
veteran has complaints of pain in his left thigh, however, 
the recent VA examination reports, reflect no objective 
evidence of fatigability or weakness.  The veteran has 
already been compensated consistent with his symptoms for 
impairment of Muscle Group XIII under Diagnostic Code 5313.  
Thus, he has already been compensated for painful motion and 
any functional loss.  38 C.F.R. §§ 4.40, 4.45, DeLuca, supra.  

The Board also finds that staged ratings are not warranted 
here, as the degree of impairment due to his service-
connected residuals of a left hamstring injury with muscle 
rupture have not varied significantly during the appeal 
period.  See Hart v. Mansfield, supra.  

The veteran is competent to report his symptoms, and the 
Board does not doubt the sincerity of the veteran's belief 
that his service-connected disability has worsened.  However, 
the objective clinical findings do not support his assertions 
for the reasons stated above.  As the preponderance of the 
evidence is against the veteran's claim for an increased 
rating for his residuals of a left hamstring injury with 
muscle rupture, the benefit-of-the-doubt doctrine is not for 
application, and an increased rating must be denied.  See 38 
U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55.

C.  Degenerative Joint Disease of the Left Knee

The veteran contends that his left knee disability warrants a 
higher evaluation, in excess of the current 10 percent.  

Factual Background

VA and non-VA treatment records reflect continuing complaints 
of left knee pain.  In December 2005, private treatment 
records note the veteran's left knee pain, with an onset of 
four years ago.  The treatment record states that the veteran 
was scheduled for arthroscopic surgery after Magnetic 
Resonance Image (MRI) results revealed a complex tear of the 
posterior horn of the medial meniscus, but the veteran 
subsequently canceled the surgery.  Examination of the left 
knee exhibited normal skin, soft tissue and bony appearance, 
and no gross edema or evidence of acute injury.  Pain was 
noted at the medial jointline, and sensation was intact to 
light touch and pain.  There was brisk popliteal pulse and 
2/4 patellar tendon reflex.  Muscular strength was 5/5, and 
the examiner reported limited active and passive range of 
motion.  The veteran's left knee was positive for McMurray's 
sign, but negative for posterior drawer, Lachman's, lateral 
collateral instability with varus, medial collateral 
instability with valgus, patellar apprehension sign, 
patellar-femoral grind, and patellar ballottement.  X-rays of 
the left knee showed slight narrowing of the medial joint 
space with no fractures or lytic lesions, but there were some 
small spurs medially.  The physician diagnosed the veteran 
with left knee pain and derangement of posterior horn of 
medial meniscus.  The physician recommended arthroscopic 
surgery for his left knee, which was scheduled and performed 
thereafter.  

In September 2006, the veteran was afforded a VA examination 
for degenerative joint disease of the left knee.  The veteran 
informed the examiner that he has pain in his left knee, 
between a four and five on a scale of one to ten in terms of 
intensity.  He denied having heat or redness, but noted 
weakness, stiffness, swelling, and instability of the joints.  
The veteran stated that he has some locking of the left knee, 
and also complained of fatigability and lack of endurance of 
the joint.  He denied experiencing flare-ups, and episodes of 
dislocation, recurrent subluxation, or inflammatory 
arthritis.  The veteran reported that his left knee 
disability affects his daily activities; he does not use a 
crutch, cane, brace, or corrective shoes; and left knee 
surgery was performed in December 2005.  

Physical examination of the veteran revealed joints that were 
not painful.  There was no objective evidence of painful 
motion, edema, effusion, instability, weakness, redness, 
heat, abnormal movement, or guarding of movement.  The 
examiner stated that the veteran exhibited some tenderness of 
the left knee, but there were no callosities, breakdown, or 
unusual shoe-wear pattern that was indicative of abnormal 
weightbearing.  There was no ankylosis of any joints or 
inflammatory arthritis, and both legs were of equal length.  
Range of motion testing revealed flexion to 120 degrees, with 
no change in range of motion between the active, passive, and 
repetitive range of motion.  All ligaments appeared intact, 
and the medial and lateral meniscal test was negative 
bilaterally.  The examiner opined there was no additional 
functional impairment on the basis of fatigue, 
incoordination, pain, or weakness, and it would be 
speculative to describe any additional range of motion loss 
during a flare-up or after repeated use.  X-rays of the left 
knee were taken, and the examiner diagnosed the veteran with 
degenerative arthritis of the left knee.  

Applicable Law and Regulations

The veteran's left knee disability is currently rated as 10 
percent disabling under Diagnostic Codes 5010-5257.  Under 
Diagnostic Code 5257, recurrent subluxation or lateral 
instability warrants a 10 percent rating if slight, a 20 
percent rating if moderate, and a 30 percent rating if 
severe.  The Board observes that the words "slight," 
"moderate," and "severe" are not defined in the Rating 
Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just," under 38 C.F.R. § 4.6.  
It should also be noted that use of descriptive terminology 
such as "mild" by medical examiners, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 U.S.C.A. § 
7104(a); 38 C.F.R. §§ 4.2, 4.6.  

Arthritis due to trauma is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative 
arthritis established by x-ray findings is rated according to 
limitation of motion for the joint or joints involved.  Where 
limitation of motion is noncompensable, a rating of 10 
percent is assigned for each major joint (including the ankle 
and the knee) or group of minor joints affected by limitation 
of motion to be combined not added under Diagnostic Code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion a 10 percent rating is assigned where there is x-ray 
evidence of involvement of two or more major joints, or two 
or more minor joint groups; and a 20 percent evaluation is 
assigned where there is x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups and 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2007).

Diagnostic Code 5258 provides a 20 percent rating for 
dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint.  38 C.F.R. § 
4.71a, Diagnostic Code 5258 (2007).

The normal range of motion for the knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II 
(2007).  Under Diagnostic Code 5260, flexion of the leg 
limited to 60 degrees warrants a noncompensable evaluation; 
flexion limited to 45 degrees warrants a 10 percent 
evaluation; flexion limited to 30 degrees warrants a 20 
percent rating; and flexion limited to 15 degrees warrants a 
30 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5260 (2007).  

Under the criteria for limitation of extension for the leg, a 
noncompensable rating is assigned for a limitation of 
extension of the leg to 5 degrees.  When extension is limited 
to 10 degrees, a 10 percent rating is assigned.  A 20 percent 
rating is appropriate where extension is limited to 15 
degrees.  A 30 percent rating is assigned in the case of 
extension limited to 20 degrees.  A 40 percent rating is 
appropriate where extension is limited to 30 degrees.  A 50 
percent rating is assigned for limitation of extension to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2007).

Analysis

The Board has carefully reviewed the evidence of record, and 
finds that the preponderance of the evidence is against an 
evaluation in excess of 10 percent based upon laterally 
instability or subluxation.  Specifically, the evidence of 
record does not support the contention that the veteran has 
moderate recurrent subluxation or instability of the left 
knee.  As previously stated, the December 2005 private 
treatment report notes that physical examination of the 
veteran revealed no lateral instability with varus or medial 
collateral instability with valgus.  Furthermore, the veteran 
reported during the September 2006 VA examination that he 
experienced instability of the left knee, but on physical 
examination, the examiner stated that the left knee did not 
exhibit instability.  Such clinical findings establish that 
the veteran does not, in fact, have recurrent subluxations or 
lateral instability in the knee.  Thus, the Board finds that 
the veteran's service-connected left knee disability would 
not warrant a compensable rating under this provision.  Thus, 
a rating in excess of 10 percent is not warranted either.  

The Board notes that VA's General Counsel has advised that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5010 and 5257, 
without pyramiding under 38 C.F.R. § 4.14.  See VAOPGCPREC 
23-97.  While the veteran has mild degenerative arthritis of 
the knee, as noted above, no evidence of instability or 
subluxation is present.  Additionally, neither a higher nor a 
separate rating is warranted under Diagnostic Codes 5260 or 
5261 either.  During the September 2006 VA examination, the 
veteran demonstrated range of motion from 0 to 120 degrees 
with no objective evidence of painful motion.  As such, while 
the veteran's left knee exhibits some limitation of motion, 
it is not sufficient to warrant a noncompensable rating under 
Diagnostic Codes 5260 and 5261.  

In addition, pursuant to VAOPGPREC 9-98 (August 14, 1998), a 
separate rating for arthritis could also be based on x-ray 
findings and painful motion under 38 C.F.R. § 4.59.  Under 38 
C.F.R. § 4.59, it states that the intent of the Rating 
Schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It 
further states that it is the intent to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
evaluation for the joint.  Id.  While there are subjective 
complaints of left knee pain, there is no objective evidence 
of record that states the veteran has pain while 
demonstrating range of motion.  Furthermore, given the 
absence of a large quantifiable diminution in range of 
motion, the current 10 percent rating already in effect 
adequately compensates the veteran for the level of 
impairment demonstrated, and the assignment of a schedular 
evaluation in excess of 10 percent is not warranted on the 
basis of 38 C.F.R. § 4.59.  

The Board has also considered whether the veteran's service-
connected left knee disability may be rated under any other 
diagnostic codes related to the knee and leg.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  Several of these 
diagnostic codes are simply not applicable to the veteran's 
service-connected disability.  It is neither contended nor 
shown that the veteran's service-connected disability 
involves ankylosis of the knee (Diagnostic Code 5256), 
dislocated semilunar cartilage (Diagnostic Code 5258), 
removal of semilunar cartilage (Diagnostic Code 5259), 
impairment of the tibia and fibula (Diagnostic Code 5262), or 
genu recurvatum (Diagnostic Code 5263).

The Board notes the application of DeLuca v. Brown, 8 Vet. 
App. 202 (1995) (addressing 38 C.F.R. §§ 4.40, 4.45) to the 
evaluation of the veteran's service-connected disability 
under Diagnostic Code 5257 is not appropriate, as that 
Diagnostic Code does not contemplate limitation of motion and 
thus could not serve as a basis to the grant of an increased 
evaluation.  See Johnson v. Brown, 9 Vet. App 7, 11 (1996) 
(holding that Diagnostic Code 5257 is not predicated on loss 
of range of motion and thus 38 C.F.R. §§ 4.40 and 4.45 are 
not applicable to a disability rated under that Diagnostic 
Code).  Moreover, as noted above, the 10 percent rating 
adequately compensates the veteran for the degree of 
disability shown.  

The veteran is competent to report his symptoms; however, to 
the extent that he has asserted he warrants more than a 10 
percent evaluation for his left knee disability, the 
objective clinical findings do not establish a basis for a 
higher evaluation for any period of time during the course of 
the appeal.  Hart v. Mansfield, supra.  The preponderance of 
the evidence is against a finding that the service-connected 
left knee disability is any more than slightly disabling for 
the reasons stated above.  The benefit-of-the-doubt rule is 
not for application.  See Gilbert, 1 Vet. App. at 55.

II.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and that (4) VA will request that the claimant provide any 
evidence in his possession that pertains to the claim.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22. Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, supra. 

In this case, the RO sent letters to the veteran in July 2005 
and May 2006 regarding the VCAA notice requirements for 
increased rating claims.  In the letters, the veteran was 
informed that the evidence necessary to substantiate the 
claims for increased evaluations would be evidence showing 
that his disabilities are worse than the current evaluations 
contemplate.  The letters also informed the veteran that he 
must provide medical or lay evidence demonstrating a 
worsening of his disabilities and the impact on his 
employment and daily life, which can also be substantiated by 
sending statements from other individuals who are able to 
describe in what manner the disability has become worse.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The letters stated that he would need to give VA 
enough information about the records so that it could obtain 
them for him.  Finally, he was told to submit any evidence in 
his possession that pertained to the claims.  While the Board 
acknowledges the two letters, the VCAA duty to notify has not 
been satisfied because the letters did not specifically 
advise the veteran of the criteria necessary to warrant 
higher evaluations for his service-connected disabilties.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22. Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, 22. Vet. 
App. 37 (2008).

In this case, the Board finds that the notice errors did not 
affect the essential fairness of the adjudication because the 
veteran had actual knowledge of what was necessary to 
substantiate his claims for increased rating, which is shown 
by his statements contending that his disabilities have 
worsened in severity and affect his overall daily 
functioning.  The Board finds that by way of the veteran's 
actual knowledge and the overall development of his claims 
throughout the pendency of this appeal, the errors of notice 
are non-prejudicial to the veteran.  

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision.  Since the claims are being denied, any such 
effective date questions are moot.  The veteran has had ample 
opportunities to meaningfully participate in the adjudicative 
claims process.  Any error or deficiency in this regard is 
harmless, and not prejudicial.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).  In connection 
with the current appeal, VA obtained the veteran's service 
medical records, VA outpatient treatment records dated 
February 1996 to May 2005, and private medical records from 
May 2002 to January 2006.  The veteran was also provided VA 
examinations in connection with his claims.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).





ORDER

Entitlement to an evaluation in excess of 20 percent for 
aseptic necrosis, right carpal lunate with secondary 
traumatic arthritis is denied.  

Entitlement to an evaluation in excess of 10 percent for 
residuals of a left hamstring injury with muscle rupture is 
denied.  

Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease of the left knee is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


